DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 20150002394).
Regarding claim 17, Cho discloses A pair of safety glasses (Cho, “[0005] A head mounted display (HMD) may be worn by a user like glasses”), comprising: a frame; one or more lenses; a first camera secured to the frame, the first camera being pointed in front of the safety glasses; and a second camera secured to the frame, the second camera being pointed toward a back of the safety glasses (Cho, fig.2, “[0046] The HMD 10 may decide the right side upper end of the reference object, on which the first event has been generated, as a first reference point 23-1 using a camera unit 21 and an image processing unit. The HMD 10 may decide a user's eye gaze direction in which the user gazes at the first reference point 23-1 using .
Regarding claim 18, Cho discloses The safety glasses of claim 17. 
Cho further discloses an output device (Cho, fig.10, “[0111] The display unit 104 may display a virtual object”).
Regarding claim 19, Cho discloses The safety glasses of claim 18. 
Cho further discloses wherein the output device is one of an audio device, a haptic device, and a display device (Cho, fig.10, “[0111] The display unit 104 may display a virtual object”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyer et al. (US 20200065584) in view of Kisacanin et al. (US 20040239509).
Regarding claim 1, Lyer discloses A computer-implemented method for generating safety hazard alerts (Lyer, abstract, “Systems and methods for providing context-aware hazard detection using world-facing cameras in virtual, augmented, and mixed reality (xR) applications are described herein”. “[0075] As the user and/or the object moves around in environment 100, data from IMU sensors 513 and/or SLAM landmarks 514 may be used to track the object, and , the method comprising: 
receiving a first image frame captured by a first camera and at least one second image frame captured by a second camera, wherein the first camera and the second camera are secured to a pair of safety glasses, the first camera points away from a user wearing the safety glasses, and the second camera points toward the user (Lyer, “[0038] In operation, SLAM module 403 uses positional tracking devices among camera(s) and sensor(s) 202 to construct a map of an unknown environment where HMD 102 is located, and that simultaneously identifies where HMD 102 is located, its orientation, and/or pose. [0054] gaze tracking module 405 may use, among camera(s) and/or sensor(s) 202, NIR light sources to produce glints on the surface of the cornea of the user's eye, and then it may capture images of the eye region using an inward-facing camera. [0071] Particularly, method 500 starts at block 501. At block 502, method 500 determines if the ambient light around HMD 102 is below a minimum level sufficient to obtain and process images in the visible spectrum from RGB camera 108 (e.g., using an ambient light sensor (ALS) mounted on HMD 102 as one of sensor(s) 202). If not, block 503 sets WF camera 108 as a capture source for object recognition, and executes object tracking and recognition module 408 upon one or more captured RGB frames 504 to identify one or more hazardous objects in those frames. Otherwise, block 505 sets a SLAM IR camera as the capture source for object recognition, and uses one or more IR frames 506 to identify objects”); 
determining, based on the first image frame, a location of a hazard (Lyer, “[0067] object tracking and recognition module 408 may operate in conjunction with SLAM module 403 to detect the position or movement of a real-world object, originally identified using RGB ; 
determining, based on the at least one second image frame, at least one eye location (Lyer, “[0053] Gaze tracking module 405 may use an inward-facing projector, configured to create a pattern of infrared or (near-infrared) light on the user's eyes, and an inward-facing camera configured to take high-frame-rate images of the eyes and their reflection patterns; which are then used to calculate the user's eye's position and gaze focus or point. [0055] The inward-facing camera may capture the various eye positions for each target point, which are then mapped to corresponding gaze coordinates.”);
determining, based on the location of the hazard and the at least user location, that the user encounters the hazard; and responsive to determining the user encounters the hazard, causing an alert to be generated (Lyer, “[0075] As the user and/or the object moves around in environment 100, data from IMU sensors 513 and/or SLAM landmarks 514 may be used to track the object, and different "if/then" rules may be applied to alert the user in response to detection of a safety hazard. For example, when the object is planned, a corresponding object model stored in database 402 may include metadata associated with the object, such as a severity value associated with the object, a safe or unsafe distance for user 101 to maintain from the object”).
On the other hand, Lyer fails to explicitly disclose but Kisacanin discloses determining, based on the location of the hazard and the at least one eye location, that the user has not noticed the hazard; and responsive to determining the user has not noticed the hazard, causing an alert to be generated (Kisacanin, “[0024] The driver awareness determination system further determines if the driver 34 is aware of the object as a function of the object 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lyer and Kisacanin. That is, applying the determining awareness of Kisacanin to the determine the user are not aware of the hazard of Lyer. The motivation/ suggestion would have been advantageously integrates the eye gaze monitor and the object monitor to ensure that the driver is aware of target objects (Kisacanin, [0001]).
Regarding claim 9, it is in similar scope as claim 1, except that claim 9 recites A computer-readable storage medium including instructions that, when executed by a processor, cause the processor to generate a safety hazard alert by performing steps. 
On the other hand, Lyer further discloses A computer-readable storage medium including instructions that, when executed by a processor, cause the processor to generate a safety hazard alert by performing steps (Lyer, “[0005] In an illustrative, non-limiting embodiment, an Information Handling System (IHS) may include: a processor; and a memory .
Claim(s) 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyer et al. (US 20200065584) in view of Kisacanin et al. (US 20040239509), and further in view of Bleyer et al. (US 20200334823).
Regarding claim 2, Lyer in view of Kisacanin discloses The computer-implemented method of claim 1, wherein at least one eye location has been disclosed.
On the other hand, Lyer in view of Kisacanin fails to explicitly disclose but Bleyer discloses mapping the at least one user location to at least one location in the first image frame; and determining that the user location mapped in the first image frame is less than a predefined distance from the location of the hazard (Bleyer, “[0082] the visualization of the 2D bird's eye perspective 1200 is only intermittently and dynamically rendered in response to the user reaching and/or being within a threshold distance from a mapped object in the 2D bird's eye perspective 1200 and/or within a threshold distance from a mapped object having particular declared attributes that are declared to the HMD. [0103] Because user 1815B is physically within a distance threshold 1835 of the object 1830B, the user's HMD was triggered to display the bird's eye perspective 1840 in the VR scene 1825B. As such, the user 1815B may be alerted that he/she is physically near a real-world object”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bleyer into the combination of Lyer and Kisacanin. That is, replacing the user location of Bleyer with the eye location of Lyer and Kisacanin, and adding the distance less than a threshold of Bleyer to generate the alert of Lyer 
Regarding claim(s) 10, it is interpreted and rejected for the same reasons set forth in claim(s) 2. 
Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyer et al. (US 20200065584) in view of Kisacanin et al. (US 20040239509), and further in view of Bleyer et al. (US 20200334823) and Seitz et al. (US 20180042477).
Regarding claim 11, Lyer in view of Kisacanin and Bleyer The computer-readable storage medium of claim 10.
On the other hand, Lyer in view of Kisacanin and Bleyer fails to explicitly disclose but Seitz discloses wherein the predefined distance is a pixel distance (Seitz, “[0023] The distances measured in the image may, for example, be specified in pixels”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Seitz into the combination of Lyer and Kisacanin, Bleyer. That is, applying the pixel distance of Seitz to the predefined distance of Bleyer. The motivation/ suggestion would have been to provide a mechanism (e.g., in pixels) in measuring distance (Seitz, [0014] This localization thereby contains spatial information in the form of coordinates and/or pixels from which the distance determination device determines the data with regard to the distance of the two (or more) predetermined points and the curvature of the line-shaped segment of the light reflection).
Regarding claim 12, Lyer in view of Kisacanin and Bleyer The computer-readable storage medium of claim 10.
wherein the predefined distance is a real-world distance converted from a pixel distance (Seitz, “[0023] The scaling factor may reproduce the conversion of distances measured in pixels in the image into actual distances”). The same motivation of claim 11 applies here.
Claim(s) 3-5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyer et al. (US 20200065584) in view of Kisacanin et al. (US 20040239509), and further in view of Bleyer et al. (US 20200334823) and Cho et al. (US 20150002394).
Regarding claim 3, Lyer in view of Kisacanin and Bleyer discloses The computer-implemented method of claim 2.
On the other hand, Lyer in view of Kisacanin and Bleyer fails to explicitly disclose but Cho discloses wherein mapping the at least one eye location is based on a calibration determined from a plurality of correspondences between a plurality of locations of visual targets in at least one third image frame captured by the first camera and a plurality of eye locations in at least one fourth image frame captured by the second camera (Cho, fig.11, “[0042] The HMD 10 may perform eye gaze calibration based on the position of the decided reference object and the position of the pupil 13 of the user. Alternatively, the HMD 10 may perform eye gaze calibration based on the position of the decided reference point and the position of the pupil 13 of the user. [0046] The HMD 10 may decide the right side upper end of the reference object, on which the first event has been generated, as a first reference point 23-1 using a camera unit 21 and an image processing unit. [0074] The HMD 10 may detect the change of the relative position between the HMD 10 and the pupil of the user using a camera unit 22”).

Regarding claim 13, Lyer in view of Kisacanin and Bleyer discloses The computer-readable storage medium of claim 10.
On the other hand, Lyer in view of Kisacanin and Bleyer fails to explicitly disclose but Cho discloses wherein mapping the at least one eye location is based on a predetermined calibration which maps locations in image frames captured by the second camera to locations in image frames captured by the first camera (Cho, fig.11, “[0042] The HMD 10 may perform eye gaze calibration based on the position of the decided reference object and the position of the pupil 13 of the user. Alternatively, the HMD 10 may perform eye gaze calibration based on the position of the decided reference point and the position of the pupil 13 of the user. [0046] The HMD 10 may decide the right side upper end of the reference object, on which the first event has been generated, as a first reference point 23-1 using a camera unit 21 and an image processing unit. [0074] The HMD 10 may detect the change of the relative position between the HMD 10 and the pupil of the user using a camera unit 22”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cho into the combination of Lyer and Kisacanin, Bleyer. That is, adding the calibration process of Cho to the safety glasses system of Bleyer, Lyer and Kisacanin. The motivation/ suggestion would have been to provide an HMD that is capable of calibrating a user's eye gaze direction and a control method thereof (Cho, [0003]).

On the other hand, Lyer in view of Kisacanin and Bleyer fails to explicitly disclose but Cho discloses wherein the plurality of correspondences are determined prior to receiving the first image frame and the at least one second image frame (Cho, “[0005] Also, it is necessary for the user to perform a process for an eye gaze calibration before using the HMD”. It’s noted that the plurality of correspondences are determined during the calibration, while first/second image frames are received during the using the HMD). The same motivation of claim 3 applies here.
Regarding claim 5, Lyer in view of Kisacanin, Bleyer and Cho discloses The computer-implemented method of claim 3.
On the other hand, Lyer in view of Kisacanin and Bleyer fails to explicitly disclose but Cho discloses subsequent to receiving the first image frame and the at least one second image frame, performing a re- calibration based on a plurality of correspondences between a plurality of locations of visual targets in at least one fifth image frame captured by the first camera and a plurality of eye locations in at least one sixth image frame captured by the second camera (Cho, fig.11, “[0042] The HMD 10 may perform eye gaze calibration based on the position of the decided reference object and the position of the pupil 13 of the user. [0046] The HMD 10 may decide the right side upper end of the reference object, on which the first event has been generated, as a first reference point 23-1 using a camera unit 21 and an image processing unit. [0074] A relative position between the HMD 10 and the pupil of the user may be changed as the result of movement of the user. In this case, the HMD 10 may detect that it is necessary to perform or re-perform eye gaze calibration. The HMD 10 may detect the change of . The same motivation of claim 3 applies here.
Claim(s) 6, 7, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyer et al. (US 20200065584) in view of Kisacanin et al. (US 20040239509), and further in view of Strebel et al. (US 20190236931).
Regarding claim 6, Lyer in view of Kisacanin discloses The computer-implemented method of claim 1.
On the other hand, Lyer in view of Kisacanin fails to explicitly disclose but Strebel discloses wherein causing the alert to be generated comprises at least one of causing an audio alert to be played by an audio device, causing a vibration to be produced by a haptic device, and causing a visual alert to be displayed by a display device (Strebel, “[0030] Based on the modality of the operation, the safety signaling nodes 302, 304, 306, 308 can be mounted at strategic points throughout the facility 320 and will alert the individual 110 of the safety glasses device 102 through visual, audible and/or vibration alert(s)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Strebel into the combination of Lyer and 
Regarding claim 7, Lyer in view of Kisacanin discloses The computer-implemented method of claim 6.
On the other hand, Lyer in view of Kisacanin fails to explicitly disclose but Strebel discloses wherein the safety glasses include at least one of the audio device, the haptic device, and the display device (Strebel, “[0035] These safety glasses device 102 can include one or more of: [0037] a transducer 504 (e.g., piezo speaker) to vibrate and offer audible cues using an in-ear receptacle; [0041] lenses 512, 514 (e.g., glass or polymeric); and [0042] LEDs 520 or other display integrated with the lenses 512, 514 or near the corners of the lenses 512, 514”). The same motivation of claim 6 applies here.
Regarding claim(s) 14, 15, they are interpreted and rejected for the same reasons set forth in claim(s) 6, 7, respectively. 
Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyer et al. (US 20200065584) in view of Kisacanin et al. (US 20040239509), and further in view of Saitwal et al. (US 20170148183).
Regarding claim 8, Lyer in view of Kisacanin discloses The computer-implemented method of claim 1.
On the other hand, Lyer in view of Kisacanin fails to explicitly disclose but Strebel discloses determining where a template image or features associated with the hazard appear within the first image frame; processing the first image frame using a machine learning model trained to identify hazardous objects; or determining that a size of a hazardous object increases between the first image frame and one or more additional image frames captured by the first camera (“[0022] assume that the behavioral recognition system is deployed in an industrial setting, e.g., a chemical plant. Sensors, such as infrared cameras, capture and send streams of high-resolution image frames to the behavioral recognition system at a relatively low data rate. Machine learning components can detect unexpected changes in the observed data, such as sudden and extreme changes in color and gradient features in one or more image regions (e.g., which in actuality could represent a potential hazard occurring within the chemical pipeline). The behavioral recognition system may generate an alert that includes relevant data (e.g., frames where the change is observed, etc.) for an administrator to evaluate”).
Regarding claim(s) 16, it is interpreted and rejected for the same reasons set forth in claim(s) 8. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Cho et al. (US 20150002394) in view of Lyer et al. (US 20200065584).
Regarding claim 20, Cho discloses The safety glasses of claim 17
On the other hand, Cho fails to explicitly disclose but Lyer discloses a data cable or a wireless communication device (Lyer, “[0019] HMD 102 is tethered to host Information Handling System (IHS) 103 via a wired or wireless connection. [0024] Processor or controller 201 of HMD 102 is also coupled to IHS 300 (FIG. 3) via a wired (e.g., USB) or wireless connection (e.g., Wi-Fi, Bluetooth, etc.), thus establishing control interface 203”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cho and Lyer. That is, adding the wireless connection of Lyer to the glasses of Cho. The motivation/ suggestion would have been to provide 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        11/2/2021